Title: To Alexander Hamilton from Germain Pierre Decrosses, 16 April 1796
From: Decrosses, Germain Pierre
To: Hamilton, Alexander


New York, April 16, 1796. “j’ai eu l’honneur de me presenter chez vous ce matin, mais je nai pas eu celui de vous y rencontrer. je quitte sous huit-jours cette terre hospitaliére pour aller dans un pays ou se trouvent réunis tous les fléaux qui peuvent affliger l’humanité. des raisons d’une grande importance me font desirer d’être recû citoyen americain. je suis resident ici dans cette ville de New-york depuis six ans, et cent temoins peuvent le certifier et le cautioner. la ⟨cour supr⟩ême federale est-elle assemblée. dans ce cas rien de plus aisé, mais si elle ne l’est pas, n’y at-il pas un moyen dy suppleer, et de pouvoir me faire jouir des droits priviléges et immunités que ma bien certainement acquis un aussi long sejour.… j’ai eu l’honneur de vous être presenté par le colonel walker, et sur les bontés et l’interêt particulier dont veut bien M’honorer Mr. jay votre ami et si digne de l’etre.…”
